111 F.3d 136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Ira Anthony JOHNSON, Appellant.
No. 96-3378EM.
United States Court of Appeals, Eighth Circuit.
Submitted April 3, 1997.Filed April 9, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Ira Anthony Johnson appeals his weapons-related convictions and guidelines sentence.  Johnson's challenge to the constitutionality of the 18 U.S.C. § 922(g)(1) weapons charges based on Lopez v. United States, 115 S.Ct. 1624 (1995), is foreclosed by our recent decisions.  See United States v. Bates, 77 F.3d 1101, 1103-04 (8th Cir.), cert. denied, 117 S.Ct. 215 (1996);  United States v. Shelton, 66 F.3d 991, 992 (8th Cir.1995) (per curiam), cert. denied, 116 S.Ct. 1364 (1996).  Also, the district court correctly concluded that in the absence of a motion by the Government for a downward departure it could not sentence Johnson to less than the minimum fifteen-year term mandated by 18 U.S.C. § 924(e)(1).  See United States v. Rudolph, 970 F.2d 467, 470 (8th Cir.1992), cert. denied, 506 U.S. 1069 (1993).  We thus affirm Johnson's convictions and sentence.  See 8th Cir.  R. 47B.